Citation Nr: 1616657	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-47 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increase in a 30 percent rating for chronic obstructive pulmonary disease (COPD) with bronchitis and bronchiectasis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to September 1954. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that increased the rating for the Veteran's service-connected COPD with bronchitis and bronchiectasis from 10 percent to 30 percent, effective January 20, 2009. 

In February 2105, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge. 

 In March 2015 and October 2015, the Board remanded this appeal for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran when further action is required.


REMAND

This matter must again be remanded to afford the Veteran a new VA examination.

The Board last remanded this appeal in October 2015 because the Veteran previously underwent a VA examination in August 2015, but that examination report did not list the FEV-1/FVC pulmonary function test (PFT) results.  The Board explained that such results were necessary to evaluate the claim.  The Board also noted that the raw numbers from the August 2015 PFT were not provided.  The Board remanded the claim to obtain this missing information.

Upon remand, the August 2015 PFT report (i.e., the raw numbers) was obtained and associated with the claims file.  However, the PFT report itself also does not list the FEV-1/FVC test results.  An addendum was issued in December 2015, but it does not interpret FEV-1/FVC results.  Of particular note here, the addendum states:

No obstruction
No significant bronchodilator response
No restriction but TLC borderline low, clinical/imaging correlation needed, consider also f/u PFTs
No diffusion defect
Flow-vol loop suggestive of obstruction, if concern for asthma consider methacholine test

(Emphasis added.) 

It must be clear, from either an examiner's statements (or the Board decision), that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Here, by writing that clinical/imaging correlation was needed and that follow up PFTS should be considered, the December 2015 interpreting examiner appears to be stating that further information was needed to fully evaluate the Veteran's condition.  Consequently, the Board has a duty to remand to obtain this information.  See Jones, 23 Vet. App. at 390.   

Accordingly, the case is REMANDED for the following actions:

1. After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected respiratory condition.  The examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's condition.  

All necessary testing should be accomplished, including PFTs.  The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  

To the extent possible, the examiner should distinguish between symptoms associated with the service-connected disability and symptoms associated with his nonservice-connected medical disorders, such as sinusitis.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

